RESOLUCIÓN
Se enmienda el segundo párrafo de la Regla 28 —Acre-ditación de la Capacidad Representativa Voluntaria de un *348Compareciente— del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, aprobado mediante Resolución de 14 de julio de 1995, para que lea del modo siguiente modo:

Regla 28. Acreditación de la capacidad representativa volun-taria de un compareciente

El carácter representativo de un compareciente deberá ser acreditado al notario mediante documento fehaciente, en cual-quier momento antes del otorgamiento, salvo que exista la con-formidad expresa de los demás comparecientes para que sea acreditado en momento posterior.
El notario, a su discreción, copiará en la escritura el docu-mento que le ha sido mostrado y que acredita la capacidad re-presentativa de un compareciente. Cuando fuere solicitado por alguno de los comparecientes, el notario deberá copiar tal docu-mento en la escritura. En todo caso, sin embargo, el notario consignará en la escritura el tipo de documento que se le ha presentado, así como la fecha de tal documento y el nombre del notario autorizante, de existirlo.
Cuando no fuere acreditada la capacidad representativa al momento de la autorización, el notario deberá consignar expre-samente en la escritura tal hecho y que los comparecientes han dado su anuencia para que la escritura sea autorizada y para la presentación en fecha posterior de la prueba documental de tal capacidad. En tal caso el notario consignará en la escritura que hizo a todas las partes la advertencia sobre la eficacia en sus-penso de la escritura.
Esta resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo